COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                                 NO.
2-09-370-CV
 
PETER MOENICKHEIM                                                                     APPELLANT
 
                                                             V.
 
T.C. LOAN SERVICES, LLC AND                                                       APPELLEES
KENNETH
REES
 
                                                        ----------
              FROM THE 342ND DISTRICT COURT OF
TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
We have considered
appellant=s AAgreed Motion To
Dismiss Appeal.@  It
is the court=s opinion that the motion should be
granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the
appeal shall be paid by the party incurring the same, for which let execution
issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  MEIER, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED:  March 4, 2010




[1]See Tex. R.
App. P. 47.4.